DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 47 and 48.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities: each of the listed claims recites one or more instances of “the height temperature gradient” or “the width temperature gradient” without the modifier “adjustable” as found in the recitation of Claims 1 and 5, respectively. Consistent terminology should be used throughout the claims to avoid a lack of clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: each of the listed claims recites an instance of “the height temperature gradient” without the modifier “adjustable” as found in the recitation .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 recites “relatively small with respect to the profile width”. The term "relatively small" in Claim 1 is a relative term which renders the claim indefinite.  The term "relatively small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the claim is unclear, and therefore the claim is indefinite. Dependent Claims 2-11 are indefinite as depending from an indefinite base claim.
Claim 6 line 8 recites the pronoun “it”. Does it refer to the control unit? Does it refer to the adjustable width temperature gradient? Thus the claim is unclear and therefore indefinite. 
Claim 7 line 5 recites “at least eighty or at least ninety degrees Celsius”. The claim is unclear. Is the minimum eighty degrees or is the minimum ninety degrees. Thus the claim is indefinite.
Claim 12 lines 9-10 recites “relatively small with respect to the profile width”. The term "relatively small" in Claim 12 is a relative term which renders the claim indefinite.  The term "relatively small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus 
Claim 12 line 14 recites “an extrusion material”. Is this the same extrusion material as that recited at line 4 in the claim? Different extrusion material? Thus the claim is unclear and therefore indefinite. Dependent Claims 13-15 are indefinite as depending from an indefinite base claim.
Claim 13 lines 10-11 recite “an adjustable height temperature gradient”. However this was previously recited in Claim 12 upon which Claim 13 depends. Is this the same adjustable height temperature gradient? A different one? Thus the claim is unclear and therefore indefinite. Dependent Claims 14-15 are indefinite as depending from an indefinite base claim. 
Claim 13 lines 14-15 recite “a second cross section”. However this was previously recited in Claim 12 upon which Claim 13 depends. Is this the same second cross section? A different one? Thus the claim is unclear and therefore indefinite. Dependent Claims 14-15 are indefinite as depending from an indefinite base claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18 and 4 of U.S. Patent No. 10,814,542, respectively, in view of Oki (JPH08102972, references made to machine translation Japanese to English, attached) and Chikiri et al. (US 5,670,208). 
Oki discloses a method and apparatus of an extruding system for extruding material over an array of reinforcing cords, the apparatus comprising two extruders, a cord guide, an extruder head, flow channels, and a die, and the flow channels debouch (discharge) into the die. One would be motivated to combine to gain the benefit of discharging the same or different materials onto the guided cords.
Chikiri et al. discloses a method and apparatus of an extruding system for extruding material over a cord, the apparatus comprising an extruder, an extruder head with a flow channel, and a die, and several heating elements positioned at the die downstream of the flow channel. One would be motivated to combine the gain the benefit of thoroughly impregnating the cord with the molten material.

U.S. Patent No. 10,814,542
Instant Application 17/030,225(differences emphasized)
Claim 14. An extruder with an extruder head for extruding cord reinforced tire components, wherein the extruder head flow channels that debouch into the die and a cord guide for guiding cords into the die so that in use the cords are embedded in the extrusion material, wherein the die is provided with an elongate cross sectional profile that defines a first cross section of the extrusion material in the die, wherein the cross sectional profile has a profile width and a profile height, wherein the cord guide is arranged for guiding the cords into the die at a cord entry height with respect to the profile height, wherein the extruder head is provided with one or more first heating elements which are positioned at the die downstream of the flow channels for transferring heat into the extrusion material from a first side of the profile height at the die, wherein the extruder further comprises a control unit that is operationally connected to the one or more first heating elements for generating an adjustable height temperature gradient in the extrusion material across the profile height to control swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die.

Claim 18. The extruder according to claim 14, wherein the one or more first heating elements comprises a plurality of the first heating elements distributed across the profile width, wherein the control unit is arranged for individually controlling the temperature of each of the plurality of first heating elements across the profile width.



Claim 1. A method for extruding cord reinforced tire components with the use of an extruder comprising an extruder head, wherein the extruder head comprises a die for receiving an extrusion material, flow channels that debouch into the die and a cord guide for guiding cords into the die, wherein the die is provided with an elongate cross sectional profile that defines a first cross section of the extrusion material in the die, wherein the cross sectional profile has a profile width and a profile height, wherein the extruder head is provided with one or more first heating elements which are positioned at the die downstream of the flow channels, wherein the extruder further comprises a control unit that is operationally connected to the one or more first heating elements, wherein the method comprises the steps of receiving [[an]] the extrusion material in the die, guiding cords from the cord guide into the die at a cord entry height with respect to the profile height so that the cords are embedded in the extrusion material, controlling the one or more first heating elements with the control unit to transfer heat into the extrusion material from a first side of the profile height at the die for generating an adjustable height temperature gradient in the extrusion material across the profile height, and controlling swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die by adjusting the adjustable height temperature gradient.

Claim 4. The method according to claim 1, wherein the one or more first heating elements comprises a plurality of the first heating elements distributed across the profile width, wherein the method comprises the step of individually controlling the temperature of each of the plurality of first heating elements across the profile width.
.



Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, claim objections and double patenting notwithstanding.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 1 is indicated as having allowable subject matter because the recited limitation wherein the extruder further comprises a control unit that is operationally connected to the one or more first heating elements for generating an adjustable height temperature gradient in the extrusion material across the profile height to control swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-11 are indicated allowable as depending from an indicated allowable base claim.
Independent Claim 12 is indicated as having allowable subject matter because the recited limitation for controlling the one or more first heating elements with the control unit to transfer heat into the extrusion material from a first side of the profile height at the die for generating an adjustable height temperature gradient in the extrusion material across the profile height, and controlling swelling of the extrusion material relative to the cord entry height from the first cross section to a second cross section after the extrusion material leaves the die by adjusting the adjustable height temperature gradient, when taken with the claim as a whole, has not been shown or reasonable suggested by the prior art. Dependent Claims 13-15 are indicated allowable as depending from an indicated allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743